Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office action is responsive to the communication filed on 04/27/2022 & agreements reached during the interview.
Claims 1- 4 & 6- 10 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel R. McClure (# 38,962) on 06/02/2022. For the following amended claims underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner. The claims 1 & 10 of this application have been amended as follows:
1. (Currently Amended) A charging scheduling system for charging devices for a charging process of an electric vehicle, comprising:
a charging device, comprising:
a battery detection circuit detecting a power status of a battery circuit of the electric vehicle; 
a network connection circuit; and 
a processing circuit coupled to the battery detection circuit and the network connection circuit, transmitting the power status of the electric vehicle through a network by the network connection circuit; and
a cloud management circuit, comprising:
a storage circuit recording electricity rate data of the charging device, wherein the electricity rate data comprises electricity prices with a TOU (Time Of Use) rate for a power company;
a network connection circuit receiving the power status of the electric vehicle via the network; and
a processor coupled to the storage circuit and the network connection circuit, determining at least one charging period with a lower electricity price according to the electricity rate data of the charging device and the power status, and scheduling and controlling the charging of the electric vehicle by the charging device to be performed during the determined at least one charging period,
wherein the power company comprises a first power company and a second power company, and the first power company corresponds to a first electricity rate data and the second power company corresponds to a second electricity rate data, the processor further detects whether the power company currently supplying power to the charging device is the first power company or the second power company, and respectively stores the first electricity rate data or the second electricity rate data as the electricity rate data based on the detection result, in the storage circuit.
10. (Currently Amended) A charging scheduling method for charging devices applied to at least one charging device and a cloud management circuit for charging an electric vehicle, comprising:
detecting a power status of a battery circuit of the electric vehicle through a battery detection circuit of the charging device;
obtaining electricity rate data corresponding to the charging device by the cloud management circuit, wherein the electricity rate data comprises electricity prices with a TOU (Time Of Use) rate for a power company; and
determining at least one charging period with a lower electricity price based on the electricity rate data of the charging device and the power status, and scheduling and controlling the charging of the electric vehicle by the charging device to be performed during the determined at least one charging period, by the cloud management circuit,
wherein the power company comprises a first power company and a second power company, and the first power company corresponds to a first electricity rate data and the second power company corresponds to a second electricity rate data, the method further comprising detecting, by the cloud management circuit, whether the power company currently supplying power to the charging device is the first power company or the second power company, and respectively storing the first electricity rate data or the second electricity rate data as the electricity rate data based on the detection result.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115